IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                    August 16, 2007 Session

                JOSEPH LEE v. ANDERSON COUNTY ELECTION
                           COMMISSION, ET AL.

                    Appeal from the Chancery Court for Anderson County
                                      No. 06CH6334



                 No. E2006-02572-COA-R3-CV - FILED OCTOBER 31, 2007




CHARLES D. SUSANO , JR., dissenting.

        I find nothing in the factual allegations of the complaint that, even if true, would warrant the
voiding of this election. As with everything else in life, elections are not perfect. Voters — I suppose
for various and sundry reasons, e.g., a long ballot, inexperience in voting, lack of familiarity with
the voting machine — stay too long in the voting booth. Furthermore, I am sure that there have
been instances in the past when voters reflected their choices on paper ballots even though
functioning voting machines were available. The statutes instruct that these things should not
happen; but there is nothing in any of the subject statutes to indicate the legislature intended that
these violations would warrant the voiding of an election. Furthermore, there is nothing in the
complaint even remotely suggesting that, had the various votes in question been cast in strict
compliance with the statutes, the election result in this case would have been different. To the extent
that Stuart supports the majority opinion in the instant case, I disagree with Stuart — a decision in
which I was not involved.

       I would affirm the judgment of the trial court. Accordingly, I respectfully dissent.



                                                       __________________________
                                                       CHARLES D. SUSANO, JR., JUDGE